REM Business Solutions, Inc. 2980 S. Rainbow Blvd. #H22 Las Vegas, NV 89146 September 29, 2009 Mr. Larry Spirgel Assistant Director United States Security and Exchange Commission Washington, DC 20549 RE: Request for Acceleration Effectiveness of Registration Dear Sir, REM Business Solutions, Inc. hereby requests that its registration statement on Form S-1, File No. 333-158529 be granted accelerated effectiveness under Rule 461 of the Securities Act of 1933. We request that the registration be made effective at 11:00 am EST on October 2, 2009, as assumed or thereafter as practical. The company hereby acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to the delegated authority , in declaring the filing effective, does not relieve the company from its full responsibly for the adequacy and accuracy of the disclosure in the filing; and · The company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/ Carl E. Wolters President REM Business Solutions, Inc.
